     Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LINDA MATYLEWICZ,                             :     Civil No. 3:19-CV-1169
                                              :
      Plaintiff,                              :
                                              :     (Judge Mariani)
             v.                               :
                                              :     (Magistrate Judge Carlson)
COUNTY OF LACKAWANNA                          :
TRANSIT SYSTEM AUTHORITY,                     :
                                              :
      Defendant.                              :


                          MEMORANDUM OPINION1

I.    Statement of the Case

      This employment discrimination case comes before us on the plaintiff’s

motion to disqualify defense counsel. (Doc. 17). Linda Matylewicz filed this action

against the County of Lackawanna Transit System Authority (“COLTS”), alleging

that she was terminated in violation of the Age Discrimination in Employment Act



1
 We have addressed this motion by memorandum and order because we deem a
disqualification motion as a non-dispositive matter under § 636(b)(1)(A) that may
be ruled on by a magistrate judge, subject to review by a district judge under the
clearly erroneous or contrary to law standard. Mruz v. Caring, Inc., 166 F. Supp.
2d 61 (D.N.J. 2001)(held a motion to revoke an attorney’s pro hac vice status is a
non-case-dispositive matter) Andrews v. Goodyear Tire & Rubber Co., Inc., 191
F.R.D. 59 (D.N.J. 2000) (matters concerning the disqualification of counsel and
pretrial discovery are invariably treated as non-case-dispositive pretrial motions by
courts in this jurisdiction and elsewhere).
    Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 2 of 10




(“ADEA”), 29 U.S.C. § 621, et seq. Subsequently, Matylewicz filed the instant

motion to disqualify defense counsel, claiming that defense counsel represented her

in a prior, case, Kaczmerak v. COLTS, et al., No. 3:17-CV-950. In Kaczmerak, the

plaintiff alleged that his FMLA claims were mishandled, and Matylewicz was named

as a defendant in her capacity as Human Resources Director for COLTS with respect

to that claim. Matylewicz’s employment with COLTS was allegedly terminated

shortly after the Kaczmerak suit was settled.

      Having been terminated by COLTS, in July of 2019 Matylewicz brought her

own workplace discrimination claims against her former employer. In her complaint,

Matylewicz contends that she was terminated from COLTS due to age

discrimination. (Doc. 1). For its part, COLTS claims that it had a legitimate,

nondiscriminatory reason for terminated Matylewicz’s employment due to work

performance issues. Matylewicz asserts that her alleged mishandling of FMLA

matters is the only proffered legitimate reason for her termination, and thus, because

Kaczmerak’s suit involved FMLA matters, the lawsuits are substantially similar.

Thus, Matylewicz contends that counsel should be prohibited from representing

COLTS in this matter.

      Notably, the plaintiff’s motion to disqualify counsel is unsupported by any

affidavits or other evidentiary material which would crystalize or clarify the nature

of this potential conflict. Thus, Matylewicz does not allege that she shared any client

                                          2
    Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 3 of 10




confidences with COLTS counsel in the Kaczmerak suit which may now be used in

an inappropriate fashion. In fact, she provides no evidentiary support whatsoever for

this motion to disqualify. In contrast, the defendant has provided a detailed affidavit

by counsel which contends that counsel’s representation of Matylewicz in

Kaczmerak was extremely limited, did not entail any confidential communications,

may not have involved any communications whatsoever, and thus, disqualification

is inappropriate.

      Further, while it seems that the potential conflict in this case would have been

apparent when defense counsel entered their appearance in August 2019, and made

their initial disclosures in October of 2019, identifying Mr. Kaczmerak as a potential

witness, many months elapsed before the plaintiff filed this motion to disqualify in

February of 2020. While we recognize that there may be instances in which this

defense representation may be problematic, the plaintiff’s motion, which is bereft of

any factual support, provides no grounds for making a determination that

disqualification is warranted in this case at this time. Therefore, after consideration,

we find that the plaintiff has not met her burden to show that defense counsel’s

continued representation of COLTS in this case is impermissible. Accordingly, the

motion to disqualify will be denied without prejudice.




                                           3
      Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 4 of 10




II.    Discussion

       A. Motion to Disqualify Standard of Review

       It is well settled that one of the inherent powers of any federal courts is the

supervision of the lawyers who practice before it. See In re Corn Derivatives

Antitrust Litig., 748 F.2d 157, 161 (3d Cir. 1984); Commonwealth Ins. Co. v.

Graphix Hot Line, Inc., 808 F.Supp. 1200, 1203 (E.D. Pa. 1992). As the Eastern

District of Pennsylvania court observed in Graphix Hot Line, “[c]ourts have vital

interests in protecting the integrity of their judgments, maintaining public confidence

in the integrity of the bar, eliminating conflicts of interests, and protecting

confidential communications between attorneys and their clients.” Id. As part of

their responsibility and authority to protect these interests, courts are empowered to

disqualify lawyers from representing particular clients, if warranted. Id.; Henry v.

Delaware River Joint Toll Bridge Comm'n, No. CIV. A. 00–6415, 2001 WL

1003224, at *1 (E.D. Pa. Aug. 24, 2001). It should be underscored, however, that

“even if a court finds that counsel violated the Pennsylvania Rules of Professional

Conduct, disqualification is not mandatory.” AgSaver LLC v. FMC Corp., No. CIV.

A. 11–997, 2011 WL 2274178, at *3 (E.D. Pa. June 9, 2011) (citing Jordan v. Phila.

Housing Auth., 337 F.Supp.2d 666, 672 (E.D. Pa. 2004)). In this regard, the Third

Circuit has cautioned that a court:

       [S]hould disqualify an attorney only when it determines, on the facts of
       the particular case, that disqualification is an appropriate means of
                                          4
     Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 5 of 10




       enforcing the applicable disciplinary rule. It should consider the ends
       that the disciplinary rule is designed to serve and any countervailing
       policies, such as permitting a litigant to retain the counsel of her choice
       and enabling attorneys to practice without excessive restrictions.

United States v. Miller, 624 F.2d 1198, 1201 (3d Cir. 1980)(emphasis added). In

consideration of this cautionary instruction, district courts should remain mindful

that a party's “choice of counsel is entitled to substantial deference.” Hamilton v.

Merrill Lynch, 645 F.Supp. 60, 61 (E.D. Pa. 1986). Accordingly, ‘[d]isqualification

is a harsh measure, and therefore, ‘motions to disqualify opposing counsel generally

are not favored.’ ” Com. Ins. Co. v. Graphix Hot Line, Inc., 808 F. Supp. 1200, 1203

(E.D. Pa. 1992). Consistent with this view that motions to disqualify are disfavored

it is well-settled that:

       The party seeking to disqualify opposing counsel bears the burden of
       clearly showing that continued representation would be impermissible.
       Commercial Credit Bus. Loans, Inc. v. Martin, 590 F.Supp. 328, 335–
       36 (E.D.Pa.1984). Vague and unsupported allegations are not sufficient
       to meet this standard.

Cohen v. Oasin, 844 F. Supp. 1065, 1067 (E.D. Pa. 1994).

       In addition, “the court must prevent litigants from using motions to disqualify

opposing counsel for tactical purposes.” Id. Because “[d]isqualification is a harsh

measure, ... ‘motions to disqualify opposing counsel generally are not favored.’”

Graphix Hot Line, 808 F.Supp. at 1203 (quoting Hamilton, 645 F.Supp. at 61). “To

disqualify opposing counsel, the moving party must clearly show that continued

representation would be impermissible.” Regional Employers' Assurance Leagues

                                           5
     Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 6 of 10




Voluntary Employees' Beneficiary Ass'n Trust v. Castellano, No. CIV. A. 03–6903,

2005 WL 856928, at *2 (E.D. Pa. Apr. 12, 2005) (citing Cohen v. Oasin, 844 F.Supp.

1065, 1067 (E.D. Pa. 1994)); see also James v. Teleflex, Inc., No. CIV. A. 97–1206,

1999 WL 98559, at *3 (E.D. Pa. Feb.24, 1999) (party moving for disqualification

bears the burden of showing that the representation is impermissible). On the other

hand, some courts have concluded that where a court has doubts regarding the

existence of an ethical rule violation, they should be construed in favor of

disqualification. AgSaver LLC, No. CIV. A., 11–997, 2011 WL 2274178, at *3.

       Here, the plaintiff’s motion is based on Pennsylvania Rule of Professional

Conduct 1.9, which prohibits an attorney from representing a client in a matter that

is substantially related to the representation of a former client when the former and

current client are materially adverse, and the plaintiff does not consent to the

representation. Pa. Rule Prof’l Conduct No. 1.9(a). The rule additionally prohibits

the attorney from using information to the disadvantage of the former client when it

is related to the prior representation. Id. As the rule itself suggests, and as the parties

acknowledge, many controversies arising under this rule of professional conduct

turn upon whether the matter in which counsel are engaged against a former client

is “substantially related” to the representation of the former client. It is this aspect of

the rule that requires the most careful assessment in resolving the pending motion.

Thus, under Rule 1.9(a), “[d]isqualification . . . is required if (1) the former

                                            6
    Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 7 of 10




representation is the same or substantially related to the present matter, (2) the

interests of counsel's current client are materially adverse to the interests of the

former client, and (3) the former client has not consented.” Jordan, 337 F.Supp.2d at

672. However, we again note that “even if a court finds that counsel violated the

Pennsylvania Rules of Professional Conduct, disqualification is not mandatory.”

AgSaver LLC, No. CIV. A. 11–997, 2011 WL 2274178, at *3 (citing Jordan, 337

F.Supp.2d at 672).

      B. The Plaintiff’s Motion Will Be Denied.

      The plaintiff in this case moves for disqualification of defense counsel based

on the fact that defense counsel represented her in a previous lawsuit. There is no

dispute that defense counsel entered an appearance on behalf of Matylewicz in

Kaczmerak, and that the plaintiff does not consent to counsel’s representation of

COLTS in this matter, as the parties are materially adverse. Thus, our analysis turns

on whether the two matters were substantially related to one another such that

defense counsel should be prohibited from representing COLTS against Matylewicz

in this suit and whether the prior representation of Matylewicz by current defense

counsel works a substantial and unfair prejudice..

      The plaintiff contends that in Kaczmerak, she was alleged to have mishandled

FMLA matters when she worked for COLTS as the Human Resources Director. She

claims that this mishandling of FMLA claims is the defendant’s sole proffered

                                         7
     Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 8 of 10




legitimate, nondiscriminatory reason for her termination in this case. Thus, she

argues that this suit and the previous matter are substantially related, and that defense

counsel may have acquired confidential information that can be used to disadvantage

the plaintiff in this case. However, she advances this claim in an evidentiary vacuum.

There are no affidavits or declarations by the plaintiff attesting to these claims,

describing confidences shared with counsel, or even stating that Matylewicz ever

communicated with current defense counsel for COLTS during the course of this

prior litigation.

       Given this evidentiary void, recognizing that disqualification motions are

disfavored, and acknowledging that it is the movant’s burden to show that continued

representation is impermissible, we find that Matylewicz has fallen woefully short

of that burden, as she has not produced any evidence regarding defense counsel’s

representation of her in the prior suit and has not shown that counsel acquired

information that may be confidential and/or a disadvantage to the plaintiff in this

case. Matylewicz simply argues that the plaintiff in the previous case has been

identified as a witness in this case. Thus, she asserts that because counsel entered an

appearance on her behalf and filed an answer to the complaint in Kaczmerak, counsel

must have learned information that could disadvantage Matylewicz in this case, as

that case dealt, in part, with Matylewicz’s handling of FMLA claims. However, the

plaintiff offers no factual support for these contentions.

                                           8
     Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 9 of 10




      On the other hand, the defendant has filed a 25-page affidavit of defense

counsel, in which counsel claims that the representation of Matylewicz in the

previous case was so limited that disqualification in this case would be inappropriate.

(Doc. 19-1). In her affidavit, counsel contends that she never spoke with Matylewicz

regarding the previous case, that there were no notes of any conversations regarding

Matylewicz, and that no legal advice was given to Matylewicz. (Id., ¶¶ 14, 22, 35).

Additionally, counsel asserts that there was very little activity in that case, where the

defendants had filed a motion to dismiss, and the case was settled early on in the

litigation. (Id., ¶¶ 7-8, 26). Moreover, defense counsel notes that the current litigation

proceeded for over seven months before Matylewicz brought up the issue of

disqualification. (Id., ¶¶ 37-72). Indeed, it appears that the parties in this case

engaged in discovery and even attempted mediation before the issue of defense

counsel’s previous representation was mentioned. In addition, the plaintiff concedes

that Kaczmerak was identified by name in the defendant’s initial disclosures as early

as September of 2019.

      Given defense counsel’s lengthy affidavit describing the nature of the prior

representation, and the fact that the plaintiff has produced no evidence to the

contrary, we find that the plaintiff has not overcome her burden of showing that the

continued representation of COLTS by defense counsel is impermissible. The

plaintiff has not produced any evidence showing that the prior representation is

                                            9
       Case 3:19-cv-01169-RDM-MCC Document 23 Filed 08/28/20 Page 10 of 10




substantially similar to the instant suit, or that counsel may have acquired

confidential information that could be used to the plaintiff’s disadvantage in this

case. Accordingly, because motions to disqualify are generally disfavored, and the

plaintiff has not met her burden to show that disqualification is warranted in this

case, we will deny the motion to disqualify without prejudice to the plaintiff filing a

later motion to disqualify that sets forth facts showing that counsel’s continued

representation is impermissible.

III.     Conclusion

         Accordingly, for the foregoing reasons, we will deny the plaintiff’s motion to

disqualify defense counsel (Doc. 17) without prejudice to a later motion to disqualify

setting forth facts to support such a motion.

         An appropriate order follows.



                                                /s/ Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge




                                           10
